DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
Claims 1, 3-14, 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the primary reason for allowance is that the prior arts, either alone or in combination, do not teach or fairly suggest the particulars of a pressure sensing element comprising an intermediate layer comprising a first and second functional layers in between a first and a second electrode layer, where in the thickness of the first functional layer varies within a first strain percentage range and a second strain percentage range and the thickness of the second functional layer varies within a first strain percentage range, a second strain percentage range, and a third strain percentage range, wherein the first strain percentage range of the first functional layer is greater than the second strain percentage range of the first functional layer, wherein the second strain percentage range of the second functional layer is greater than the first strain percentage range of the second functional layer. Furthermore, the examiner agrees with the applicant’s arguments in the Remarks dated 12/01/2020.
The best art of record: Hansen et al. (U.S. Pat. No. 7,176,390) teaches a capacitive load cell including upper and lower capacitor plates and an intermediate dielectric comprising two or more layers of compressible materials with diverse compressibility characteristics so that the load cell will exhibit continuous variation in capacitance over a wide range of applied occupant weight, such that the top layer is easily compressible, the middle layer is firmer than the top layer, and the bottom layer is firmer than the middle layer; but does not explicitly teach the relationship between the strain percentage ranges of the respective layers. 
Furthermore, in the examiner’s opinion, the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.
Hence, the best prior art of record fails to teach the invention as set forth in claims 1, 3-14, 16-20, and the examiner can find no teaching of the specific, nor reasons within the cited prior art or on .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN M. TRAN whose telephone number is (571)270-0307.  The examiner can normally be reached on Mon-Fri 11:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.